            Case 4:20-mj-00031-CFB Document 1-1 Filed 02/03/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA

                                                       )
                                                       )   Case No.   4:20-MJ-031
AFFIDAVIT IN SUPPORT OF                                )
APPLICATION FOR CRIMINAL                               )
COMPLAINT                                              )
                                                  ,.   )
                                                       )   [FILED UNDER SEAL]


       I, Danny L. White, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.      I am a "Federally Deputized Task Force Officer'' (TFO) within the

meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government

agent engaged in enforcing the criminal laws and duly authorized by the Attorney

General to request a search warrant. I have been a TFO with the Federal Bureau of '

Investigation (FBI) since March 2019. I am currently a Detective with the Des

Moines Police Department' Intelligence Bureau and have been so since February

2019. Prior to my assignment with the Intelligence Bureau, I held officer positions

within the following sections of the Des Moines Police Department: (1) patrol officer

for approximately 9 years; (2) the Metropolitan Special Tactics and Response Entry

Team for approximately 6 years; (3) Crimes Against Persons for approximately 6

years. In March 2019, I also became a Task Force Officer with the FBI's Central Iowa

Gang Task Force.

       2.      During my law enforcement career, I have participated in numerous

investigations involving the unlawful distribution of narcotics in violation of federal


  FILED
  By: Clerk’s Office, Southern District of Iowa
  3:06 pm, Feb 03 2020
       Case 4:20-mj-00031-CFB Document 1-1 Filed 02/03/20 Page 2 of 5
                                                                              4:20-MJ-031


and state laws, which led to arrests, convictions of violators, and seizures of narcotics

and proceeds gained from illegal activity. During the course of my duties, I have

conducted or participated in physical and electronic surveillance, undercover
                                               I   l_
transactions, the execution of search warrants, debriefing of informants, interviews

of witnesses,· and reviews of recorded conversations involving drug organizations.

Based on my training and experience~· I am familiar with methods used for firearms

trafficking, narcotics trafficking, and other firearms-related crimes.

       3.    The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested complaint and does not set forth all ofmy knowledge about this matter.

       4.    Based on the facts set forth in this affidavit, there is probable cause to

believe that William Leanthony Marcell CARR has ·committed a violat1on of Title 18,

United States Code, Sections 922(g)(3) and 924(a)(2) (unlawful user of a controlled

substance
   \
          in possession of a firearm).

                                PROBABLE CAUSE

       5.    On December 7, 2019, at 2:34 a.m., - a Clive, Iowa, Police Officer

attempted a traffic stop of a Dodge Charger on Interstate 235 near 63rd Street in

Windsor Heights, Iowa. The Charger failed to stop and the officer pursued. The

Charger took the 42nd Street exit from eastb01;md I-235, and the officer observed the

· car had crashed on the ramp, prior to reaching 42nd Street.




                                           2
       Case 4:20-mj-00031-CFB Document 1-1 Filed 02/03/20 Page 3 of 5
                                                                             4:20-MJ-031


      6.     The officer observed one occupant, the driver - later identified as

William Leanthony Marcell CARR - run south and leave the area by climbing over a

fence. The officer observed the front seat passenger - later ider:i.tified as Meamen

NYAH- exit the car and run toward 42nd Street. The officer followed NYAH in his

patrol vehicle, into a residential driveway.

      7.     At the end of the driveway, the officer got out of his patrol car and began

to chase NYAH on foot. The officer repeatedly instructed NYAH to stop and to show

the officer his hands. After NYAH repeatedly failed to comply with the officer's

~ommands, the officer deployed his Taser, striking NYAH in the backside. NYAH

went to the ground briefly, and the. officer observed NYAH had a gun and started to

stand back up. The officer repeatedly instructed NYAH to drop the gun, and NYAH

did not do so. The officer fired at NYAH, incapacitating him.

      8.     The officer called for backup, which arrived within a few minutes. Iowa

State Patrol Trooper Albright arrived with other backup, and saw NYAH on the

ground. As Trooper Albright approached, he observed a Glock firearm on the ground

near NYAH. He recovered the loaded firearm; identified as a Glock, Model 30S, .45

caliber pistol, bearing serial number BBGK668. Trooper Albright removed the

magazine, cycled the slide, i:ind ejected the round from the chamber. The firearm was

determined to be stolen.

      9.     After NYAH was taken into custody, efforts were made to locate CARR,

the driver of the Dodge Charger who had fled. CARR was located shortly after 3:00

a.m., on a residential property in the 600 block of Harwood Drive, Des Moines. After


                                           3


                   ?
       Case 4:20-mj-00031-CFB Document 1-1 Filed 02/03/20 Page 4 of 5
                                                                             4:20-MJ-031


a short foot chase, CARR was taken into custody. As he was being taken into custody,

CARR told an officer that he smoked marijuana before getting into the car (believed

to be referring to the Dodge Charger) that night.

       10.   On December 9, 2019, law enforcement located'a firearm, identified as

a Rock Island Armory, model 1911-AlCS, .45 caliber ACP pistol (serial number

RIA1560126), in the backyard of a residence in 600 block of Harwood Drive (where

CARR had been located on December 7). The firearm was found hidden behind the

wheel of a boat trailer, between the wheel and the frame of the trailer in the packyard.

Based on the location of the gun, which was well-hidden in the backyard of a residence

on CARR's flight path, I believe CARR disposed of this gun during his flight from

police on December 7. When CARR was taken into custody, he possessed marijuana

in his pocket.

      11.        On December 11, 2019, United States Magistrate Judge Celeste F.

Bremer signed a search warrant authorizing the collection of CARR's urine and hair

for testing for controlled substances.    On December 12, 2019, the warrant was

executed on CARR at the Polk County, Iowa, Jail. On January 16, 2020, toxicology
                            1

results from the urine te sting were received from the laboratory.       Those results

revealed that CARR's urine was positive for marijuana metabolites.

       12.   A review of the Rock Island Armory, model 1911-AlCS, .45 caliber ACP

pistol (serial number RIA1560126) by an nexus expert with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives, revealed the firearm was manufactured outside

the state of Iowa and therefore traveled in interstate commerce.


                                           4
        Case 4:20-mj-00031-CFB Document 1-1 Filed 02/03/20 Page 5 of 5
                                                                            4:20-MJ-031


                                   CONCLUSION

       13.    Based upon the foregoing facts, there is probable cause to believe that
                I
William Leanthony Marcell CARR has committed a violation· of Title 18, United

States Code, Sections 922(g)(3) and 924(a)(2) (unlawful user of a controlled substance

in possess_ion of firearm).



       I further state and declare that all of the statements and information contained

herein are true and correct to the best of my knowledge, information and belief.




                                 r~n::i~~
                                    Federal Bureau of Investigation


       Subscribed and sworn to before me this 3rd day of February, 2020.




                                    The Honorable Celeste F. Bremer
                                    United States Magistrate Judge




                                           5
